Response After Non-Final Office Action
This Office action is in response to the non-final filed on 06/17/2022. 
Claims 1-6 are pending in the application.
Claims 1-6 are rejected.
Claim 5 is currently amended.
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
The applicant's arguments filed September 6, 2022 have been fully considered 
and are respectfully found persuasive in part and unpersuasive in part. 
The applicant argues the following:
[1] Kobayashi does not teach the KNN-film.

[2] There is not teaching, motivation or suggestion for combining Shibata and Kobayashi.

[3] Shibata ‘066 fails to discloses new limitations of claim 5. 

Regarding [1], the examiner respectfully disagrees because Shibata ‘944 teaches a KNN film. It is Shibata ‘944 in combination with Kobayashi that teaches limitation (b).
Regarding [2], the examiner respectfully disagrees because it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata ‘944 to include the features of Kobayashi because it would decrease variability thereby increasing uniformity and precision.
Regarding [3], the examiner respectfully agrees, but has found new art and has modified the rejection accordingly.
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over 
Shibata et al. (U.S. Publication No. 2009/0236944; hereinafter “Shibata ‘944”) in view of Kobayashi et al. (U.S. Publication No. 2019/0103550; hereinafter “Kobayashi”).
Regarding claim 1, Shibata ‘944 teaches a piezoelectric stack, comprising: a substrate (Fig. 7, 1); an electrode film (Fig. 7, 2); and a piezoelectric film (Fig. 7, 3) which is comprised of alkali niobium oxide (Fig. 7, 3; [Abstract]) of a perovskite structure (Fig. 7, 3; [Abstract]) represented by a composition formula of (K1-xNax)NbO3 (0 < x < 1) (Fig. 7, 3; [Abstract]), wherein the piezoelectric film (Fig. 7, 3; [Abstract]) comprises crystals (Fig. 7, 3; [Abstract]). Shibata ‘944 does not teach having a grain size with a standard deviation of 0.42 μm or less.
Kobayashi, however, does teach having a grain size with a standard deviation of 0.42 μm or less ([0095]; [Table 1]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata ‘944 to include the features of Kobayashi because it would decrease variability thereby increasing uniformity and precision.
Regarding claim 2, Shibata ‘944 teaches the piezoelectric stack according to claim 1, wherein the piezoelectric film (Fig. 7, 3; [Abstract]) comprises the crystals having an average grain size of 0.1 μm or more and 1.0 μm or less (Fig. 7, 3; [Abstract] – “…a film thickness of not less than 1 μm and not more than 10 μm, a columnar structure configured by the crystal grains, a majority of the crystal grains including a shape in a cross-section direction thereof longer than in a plane direction of the substrate, and an average crystal grain size of not less than 0.1 μm and not more than 1.0 μm in the plane direction of the substrate.” – 0.1 micron = 100 nm and 1 micron = 1000 nm; area = 100 nm x 100 nm; 100 nm/(100^2) nm2 =  0.01 nm-1 and 1000 nm/(100^2) nm2 = 0.1 nm-1).
Regarding claim 4, Shibata ‘944 teaches a piezoelectric element, comprising: a substrate (Fig. 7, 1); a bottom electrode film (Fig. 7, 2) formed (Fig. 7) on the substrate (Fig. 7, 1); a piezoelectric film (Fig. 7, 3) formed (Fig. 7) on the bottom electrode film (Fig. 7, 2), and comprised of alkali niobium oxide (Fig. 7, 3; [Abstract]) of a perovskite structure (Fig. 7, 3; [Abstract]) represented by a composition formula of (K1-xNax)NbO3 (0 < x < 1) (Fig. 7, 3; [Abstract]); and a top electrode film (Fig. 7, 4) formed (Fig. 7) on the piezoelectric film (Fig. 7, 3; [Abstract]), wherein the piezoelectric film (Fig. 7, 3; [Abstract]) comprises crystals (Fig. 7, 3; [Abstract]). Shibata ‘944 does not teach having a grain size with a standard deviation of 0.42 μm or less.
Kobayashi, however, does teach having a grain size with a standard deviation of 0.42 μm or less ([0095]; [Table 1]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata ‘944 to include the features of Kobayashi because it would decrease variability thereby increasing uniformity and precision.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata 
‘944 in view of Kobayashi and further in view of Shibata et al. (U.S. Publication No. 2020/0028066; hereinafter “Shibata ‘066”).
Regarding claim 3, Shibata ‘944 teaches the piezoelectric stack according to claim 1. Shibata ‘944 does not teach the piezoelectric film contains a metallic element selected from a group consisting of Cu and Mn at a concentration of 0.2 at% or more and 2.0 at% or less.
Shibata ‘066, however, does teach the piezoelectric film (Fig. 1, 3) contains a metallic element (Fig. 1; [0061]) selected from a group consisting of copper and manganese (Fig. 1; [0061]) at a concentration of 0.2 at% or more and 2.0 at% or less (Fig. 1; [0061] – “…containing Cu at a concentration of 2.0 at %,...”).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata ‘944 to include the features of Shibata ‘066 because it would improve the densification of the KNN thereby optimizing the properties of the KNN.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over 
Shibata ‘944 in view of Shibata ‘066 and further in view of Lakin (U.S. Patent No. 5,630,949; hereinafter “Lakin”).
Regarding claim 5, Shibata ‘944  teaches a method of manufacturing a piezoelectric stack, comprising: forming (Fig. 7) an electrode film (Fig. 7, 2) on a substrate (Fig. 7, 1); and forming (Fig. 7) a piezoelectric film (Fig. 7, 3) on the electrode film (Fig. 7, 2), the piezoelectric film (Fig. 7, 3) being comprised of alkali niobium oxide (Fig. 7, 3; [Abstract]) of a perovskite structure (Fig. 7, 3; [Abstract]) represented by a composition formula of (K1-xNax)NbO3 (0 < x < 1) (Fig. 7, 3; [Abstract]), wherein in the formation (Fig. 7) of the piezoelectric film (Fig. 7, 3; [Abstract]). Shibata ‘944 does not teach an initial deposition rate is faster than a latter deposition rate, the initial deposition rate being a deposition rate in an initial stage of depositing the piezoelectric film and the latter deposition rate being a deposition rate in a latter stage of depositing the piezoelectric film.
Shibata ‘066, however, does teach an initial deposition rate is faster than a latter deposition rate ([0055]-[0060] – “Then, a piezoelectric laminate was manufactured by forming a Ti-layer (thickness of 2 nm) as an adhesion layer, a Pt-film (oriented preferentially in (111) plane direction with respect to a surface of the substrate and having a thickness of 200 nm) as a bottom electrode film, and a KNN-film (oriented preferentially in (001) plane direction with respect to the surface of the substrate and having a thickness of 2 μm) as a piezoelectric film in this order on the thermal oxide film of the substrate. A Cu-concentration (CuO-concentration) in the KNN-film was 2.0 at %. [0056] The Ti-layer is formed by an RF magnetron sputtering method. Conditions for forming the Ti-layer are as follows.
Deposition temperature: 300° C.
RF power: 1200 W
Gas: Ar-gas
[0057] Pressure in Ar-gas atmosphere: 0.3 Pa
Deposition time: 1 minute…[0060] The KNN-film is formed by the RF magnetron sputtering method. Conditions for forming the KNN-film areas follows.
Deposition temperature: 500° C., 600° C., 700° C.
RF power: 2200 W
Gas: Ar+O2 mixed gas
Pressure in Ar+O2 mixed gas atmosphere: 0.3 Pa
partial pressure of Ar-gas to O2-gas (Ar-partial pressure/O2 -partial pressure (ratio of partial pressure)): 25/1
Deposition rate: 1 μm/hr”).
Furthermore, Lakin teaches the initial deposition rate (Fig. 3; [Columns 4-5, lines 66-67 and 1-11] - deposition rate at initial state/time) being a deposition rate (Fig. 3; [Columns 4-5, lines 66-67 and 1-11] - deposition rate) in an initial stage (Fig. 3; [Columns 4-5, lines 66-67 and 1-11] - initial state/time) of depositing (Fig. 3; [Columns 4-5, lines 66-67 and 1-11]) the piezoelectric film (Fig. 3; [Columns 4-5, lines 66-67 and 1-11] – piezoelectric deposited) and the latter deposition rate (Fig. 3; [Columns 4-5, lines 66-67 and 1-11] - deposition rate at latter state/time) being a deposition rate (Fig. 3; [Columns 4-5, lines 66-67 and 1-11] - deposition rate) in a latter stage (Fig. 3; [Columns 4-5, lines 66-67 and 1-11] – latter state/time) of depositing (Fig. 3; [Columns 4-5, lines 66-67 and 1-11]) the piezoelectric film (Fig. 3; [Columns 4-5, lines 66-67 and 1-11] – piezoelectric deposited).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata ‘944 to include the features of Shibata ‘066 and Lakin because it would increase precision thereby increasing quality of the film and because it would produce a desired frequency and increase trimming precision without requiring expensive equipment thereby improving cost.
Regarding claim 6, Shibata ‘944 teaches the method of manufacturing a piezoelectric stack according to claim 5. Shibata ‘944 does not teach the initial deposition rate is more than 2 μm /hr and 6 μm/hr or less, and the latter deposition rate is 0.5 μm/hr or more and 2 μm/hr or less.
Shibata ‘066, however, does teach the initial deposition rate is more than 2 μm /hr and 6 μm/hr or less ([0056] – “Deposition time: 1 minute” of a 2nm thick layer), and the latter deposition rate is 0.5 μm/hr or more and 2 μm/hr or less ([0060] – “Deposition rate: 1 μm/hr” of a 2μm thick layer).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata ‘944 to include the features of Shibata ‘066 because it would increase precision thereby increasing quality of the film.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in 
this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837